10 F.3d 809
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benjamin Miranda VALENCIA, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, and Clifton Floyd,Warden, Respondents-Appellees.
No. 92-55171.
United States Court of Appeals, Ninth Circuit.
Nov. 23, 1993.

Before:  D.W. NELSON, WIGGINS and LEAVY, Circuit Judges.

ORDER

1
This appeal is dismissed on account of mootness inasmuch as Petitioner-Appellant was deported from the United States on October 15, 1993.